Citation Nr: 0506058	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  98-15 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, not including post traumatic stress 
disorder.  

2.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his mother 




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from September 1983 to 
August 1985.

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied the 
appellant entitlement to service connection for a mental 
disability shown as mixed bipolar disorder, schizoaffective 
disorder; and also denied entitlement to service-connection 
for post traumatic stress disorder (PTSD).

The Board last remanded this matter in July 2000.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran was diagnosed to have bipolar disorder prior 
to service, as well as during service.  

2.  The veteran's acquired psychiatric disorder clearly and 
unmistakably existed prior to service, and did not undergo an 
increase in severity during service.    

3.  There is no evidence of current diagnosis of PTSD in 
compliance with VA regulations.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was neither incurred in 
nor aggravated by active service. 38 U.S.C.A. §§ 1131, 1132, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).

2.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1131, 1132, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran in this case happens to be the son of a retired 
Army officer and as such, the veteran was receiving medical 
care at a military facility prior to his service.  One such 
pre-service record dated in July 1983, reflects that the 
veteran had been followed at the United State Army clinic at 
Fort Stewart, Georgia, since 1981 for a major psychiatric 
disorder, which had been diagnosed as bipolar affective 
disorder.  The Army psychiatrist indicated that this disorder 
was diagnosed prior to that and since then the veteran 
required regular treatment and hospitalizations.  Continued 
psychiatric treatment was indicated.  

Service medical records reflect that on his report of medical 
history at enlistment in September 1983 the veteran wrote 
that he was in good health and that he was not taking any 
medication.  He checked "NO" to frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort and periods of unconsciousness.  
The veteran also checked "NO" to the question of whether he 
had been treated for a mental condition, and no psychiatric 
abnormality was noted on clinical evaluation.  

Subsequent service records reflect that in October 1983, the 
veteran reported to sickbay with complaints of difficulties 
concentrating on various tasks.  The veteran stated that he 
had trouble copying the schedule from the board, following 
command and instructions.  He stated that he wanted to see a 
psychiatrist/psychologist.  The veteran stated that he had 
been seen every couple of months by a psychiatrist at Fort 
Stewart, Georgia (as a dependent because psychiatric problems 
began at age 16) and was on medication since 1978.  The 
veteran stated that he was on lithium at one time but that he 
was misdiagnosed.  He was referred to a psychologist who 
concluded the veteran's psychiatric illness was in remission.  
Another psychiatric examination was conducted in May 1984, 
where the diagnosis was "No evidence of mental illness at 
this time."  The examiner noted that unlike the vast 
majority of chronic mentally ill individuals, the veteran 
demonstrated attachments to people, inspired individuals' 
confidence and had true humor.  A psychiatric disorder was 
not noted on the August 1985 report of medical examination at 
discharge.  

Post service records include an August 1997 document from a 
private physician who wrote that the veteran had been under 
his care for the treatment of schizoaffective disorder, 
bipolar type since September 1996.  The private doctor 
indicated that the veteran received psychotherapeutic 
treatment and antipsychotic medications.  

VA medical records, dated between August 1997 and August 
2004, show that the veteran was seen for anxiety, 
schizophrenia, schizoaffective disorder depressed type, rule 
out PTSD, bipolar disorder with psychosis, attention deficit 
disorder and depressive disorder.  

An April 1998, VA examination concluded with diagnoses of 
schizoaffective disorder, moderate to severe and chronic and 
panic attacks with agoraphobia.  

In October 1999 VA doctor wrote that he was the attending 
physician for the veteran whom he had been treating for 
several years for schizoaffective disorder.  The doctor noted 
that although this diagnosis predated the veteran's 
enlistment, he apparently received official sanction for 
continued service after he volunteered this information.  The 
history however, strongly suggested that the disorder 
subsequently worsened to a significant degree in part due to 
the stress of routine service.  

In November 1999 a private doctor, who treated the veteran 
prior to service, wrote that the veteran had psychiatric 
problems at a relative young age, initially being diagnosed 
as manic depressive type disorders aggravated by considerable 
social stress factors.  The veteran apparently recovered from 
these difficulties and was on a no treatment basis and was 
involved in responsible employment for a number of years.  
This physician indicated it was his feeling at that time that 
even though the veteran had had prior mental health problems, 
his prognosis was generally good and his desire to serve in 
the armed forces was appropriate and in keeping with his 
apparent good prognosis.  He went on to note the veteran's 
tenure in the armed forces exposed him to numerous stresses 
including service in armed conflict zone.  It was this 
physician's opinion that the veteran had not been normal 
since leaving the service.  He observed problems in his inner 
social relationships, as well as difficulty in establishing 
direction to his life since leaving the armed forces, 
however, it was a period of approximately four to five years 
before evidence of decompensation reappeared.  It was also 
his opinion that the veteran had schizophrenia and that this 
had been present longstanding and that his experiences of the 
armed forces aggravated this condition and may have been a 
factor producing his current state of permanent and total 
disability because of his mental illness.  

In December 2001 a private doctor wrote that the veteran was 
under his care for bipolar disorder, severe with psychotic 
symptoms for attention deficit disorder.  The veteran came to 
the clinic once a month and received multiple medications.  

The veteran was examined for VA purposes in February 2003.  
The assessment was bipolar disorder.  The VA examiner 
indicated that the veteran developed an acquired psychiatric 
disorder, namely a bipolar disorder, prior to entering 
service in the Navy.  This pre-existing condition had, at 
least as likely as not, increased in severity during the 
service and was, at least as likely as not aggravated beyond 
the natural progress of the disorder by the rigors of 
military life.  

Because the physician who conducted the February 2003 
examination had not reviewed the veteran's entire record 
prior to offering his opinion, a follow-up examination was 
conducted.  This took place in September 2004.  The diagnosis 
was schizoaffective disorder-bipolar type.  The VA examiner 
opined that notwithstanding the opinion of the veteran's 
private family physician it was his feeling that the 
condition was not aggravated by any significant trauma or the 
rigor of military life.  The natural course of the disorder 
was not affected.  The examiner explained the onset of the 
disability occurred in 1978, when the veteran's family was 
separating.  The veteran was subsequently hospitalized in 
1980, and was labeled as manic and was given lithium along 
with other psychotropics.  The current diagnosis was not 
service related because it was medically impossible to do so, 
and there was nothing in the medical record to explain the 
relationship.  The schizoaffective/bipolar disorder was 
already present since age 16 and showing a certain 
periodicity that occasionally required psychotropics or 
admission to a psychiatric facility.  The veteran was 
apparently able to function adequately for long periods of 
time without medication.  His enrollment into the military 
was made under false information, when he denied previous 
treatment for a mental condition or a hospital stay (records 
9/2/83).  The veteran voluntarily disclosed that information 
later on and was allowed to function.  Discharge evaluation 
on 8/9/85 also listed him a psychiatrically "normal".  

II.  Analysis 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153; 38 C.F.R. 3.306(b).  

A.  An Acquired Psychiatric Disorder 

After a thorough review of the record, the veteran's claim 
for service connection for an acquired psychiatric disorder 
must fail.  As previously noted, the veteran's acquired 
psychiatric disorder existed prior to service.  In July 1983 
an Army psychiatrist wrote that the veteran had been followed 
at the United State Army clinic at Fort Stewart, Georgia, 
since 1981 for a major psychiatric disorder, which had been 
diagnosed as bipolar affective disorder.  This pre-service 
record on which the veteran's psychiatric disorder is 
diagnosed clearly and unmistakably demonstrates its pre-
service existence.  Moreover, the service medical records 
reflect no symptoms associated with the veteran's psychiatric 
disorder, even with the in-service physicians being aware of 
the veteran's pre-service condition.  The disorder was noted 
as in remission in October 1983, and no evidence of 
psychiatric illness was found in 1984, or at separation in 
1985.  Thus, the veteran's psychiatric disorder did not 
undergo any permanent increase in severity during service.  

But for the February 2003 VA opinion discussed below, those 
physicians who describe increase in severity of the veteran's 
condition, all describe its post service worsening.  This 
does not set out a basis for establishing service connection, 
where the aggravation must occur in service.  38 C.F.R. 
§ 3.303.  

The February 2003 VA examiner's opinion was provide by the 
same physician who provided the September 2004 opinion, and 
who concluded at that time (2004), the natural course of the 
veteran's psychiatric disorder was not affected by the 
veteran's service.  This examiner changed his opinion in 
September 2004 after review of the veteran's pre-service 
medical records and service medical records.  This VA 
examiner provided a definitive opinion with a supporting 
rationale.  He also reviewed the veteran's entire claims file 
prior to giving the opinion, so it was well informed.  The 
Board finds that the opinion expressed by the September 2004 
VA examiner to be the most probative medical opinion 
contained in the evidence of record.  Accordingly, service 
connection for a psychiatric disorder, other than PTSD is not 
warranted.   

B.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The claims folder contains VA and private medical records 
reflecting treatment for various psychiatric conditions.  VA 
medical records, dated August 1997 to August 2004, show that 
the veteran was seen for anxiety, schizophrenia, 
schizoaffective disorder depressed type, bipolar disorder 
with psychosis, attention deficit disorder, depressive 
disorder, and rule out PTSD.  Significantly, "R/O" [rule 
out] PTSD was reflected only once, in an April 1998 record 
were the Axis I diagnosis was schizoaffective disorder - 
depressed type and "R/O" PTSD.  This reference to PTSD, 
(which is not a definite diagnosis, but rather, as has been 
indicated by the modifier "rule out," is only a potential 
diagnosis), is not without any context.  Multiple psychiatric 
evaluations before and after this time, performed by both 
private and VA physicians, failed to confirm the diagnosis of 
PTSD.  None of the private medical records provide a 
diagnosis of PTSD, and PTSD was not diagnosed on subsequent 
VA examinations.   In this context of the multiple medical 
conclusions to the contrary, the Board finds the greater 
weight of the evidence shows the veteran does not have PTSD 
for VA purposes.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service 
connection for PTSD must be denied.  

II.  Notice and Duty To Assist Requirements

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in July 2002 and May 2004 which addressed 
what the evidence must show to establish entitlement; what 
information or evidence was still needed from the appellant; 
what the appellant could do to help with the claim; VA's duty 
to assist the appellant to obtain evidence for the claim; and 
what had been received.  In this way, VA has satisfied its 
notice requirements including advising the veteran to submit 
all pertinent evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In June 1998 prior to the enactment of the 
VCAA, the RO denied the claims at issue.  The veteran was not 
provided VCAA notice until July 2002.  After the content-
complying RO letter the veteran's claim was again considered 
by the RO as described in the September 2004 supplemental 
statements of the case.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  There is no indication that 
the disposition of the claims would not have been different 
had the appellant received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records 
he identified.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in this case.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).





ORDER

Service connection for an acquired psychiatric disorder, not 
including PTSD is denied.  

Service connection for PTSD is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


